Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 9, 2014.




                                         In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-01014-CR
                                 NO. 14-13-01015-CR



                      IN RE ESEQUIEL OCHOA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              263rd District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 983043 and 1026778

                         MEMORANDUM OPINION

      On November 13, 2013, relator Esequiel Ochoa filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel one or more respondents
whose identities are unclear to provide a copy of the record in relator’s underlying
criminal cases at the State’s expense.
      Our mandamus jurisdiction is limited. By statute, we have authority to issue
a writ of mandamus against a judge of a district or county court in our court of
appeals district, and as necessary to enforce our appellate jurisdiction. See Tex.
Gov’t Code § 22.221. Relator does not identify as a respondent a judge of a district
or county court. Relator appears to direct his request for relief against the Harris
County District Clerk, but also may be requesting relief against the Clerk of the
Thirteenth Court of Appeals, the Clerk of this Court, the Court of Criminal
Appeals, the Harris County District Attorney, relator’s appointed defense counsel,
or some combination thereof. Regardless of which of the foregoing potential
respondents are the intended respondents, issuance of the writ against any of these
named parties is not necessary to enforce our jurisdiction. Therefore, we have no
jurisdiction to grant the requested relief. See Tex. Gov’t Code § 22.221(a).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.

                                  PER CURIAM

Panel Consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2